Citation Nr: 1027445	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-37 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent 
for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected PTSD.

3.  Entitlement to service connection for an aneurysm, claimed as 
secondary to hypertension.

4.  Entitlement to service connection for residuals of an above 
the knee left leg amputation, claimed as secondary to 
hypertension.

5.  Entitlement to service connection for coronary artery disease 
(CAD), claimed as secondary to hypertension.




REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 
1965 to November 1971.

The service connection issues listed above are before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2008 
Order, the Court endorsed a June 2008 joint motion for remand, 
vacated the April 2007 Board decision that denied the Veteran's 
claims, and remanded the matter for compliance with the 
instruction in the joint motion.   The claims are originally on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The service connection issues were previously before the Board in 
December 2004, April 2007 and, most recently, in November 2008 on 
remand from the Court and, at that time, the Board remanded the 
claims to afford the Veteran further development of his claims 
and to ensure compliance with the June 2008 joint motion for 
remand.  The development having been complete, the claims are 
once again before the Board for appellate review.

The increased rating issue is on appeal from an April 2009 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  



The VA received additional evidence from the Veteran in March 
2010, and in May 2010 the Veteran specifically indicated he 
wanted his claim remanded back to the RO for agency of original 
jurisdiction (AOJ) review of the new evidence.  With regard to 
the Veteran's PTSD claim, however, AOJ review and issuance of a 
supplemental statement of the case (SSOC) is not necessary since 
the evidence submitted (private records regarding heart disease) 
is unrelated to the PTSD issue on appeal. 

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  A subsequent proposed rule clarifies that ischemic heart 
disease includes, but is not limited to "acute, subacute, and 
old myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina."  See 75 Fed. Reg. 14391, 14393 (March 25, 2010) 
(emphasis added). 

As this appeal contains at least one claim that may be affected 
by these new presumptions, namely a claim for coronary artery 
disease, the Board must stay


action on that matter in accordance with the Secretary's stay. 
Once the planned final regulations are published, the 
adjudication of any case or claim that has been stayed will be 
resumed.

The issues of entitlement to service connection for 
hypertension, claimed as secondary to service-connected 
PTSD, and entitlement to service connection for an 
aneurysm and an above the knee left leg amputation, all 
claimed as secondary to hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDING OF FACT

The Veteran's PTSD is manifested by intrusive memories, sleep 
disturbances, irritability, exaggerated startle response, 
infrequent panic attacks, and diminished interest in social 
activity or interaction all resulting in a mild to moderate 
social and occupational impairment. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

With respect to the PTSD claim, the notice requirements were met 
by a letter sent to the Veteran in March 2009.  That letter 
advised the Veteran of the information necessary to substantiate 
his claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 
2009 letter also explained how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  To the extent that was not done in this case, 
it was not prejudicial to the Veteran, since VCAA notices after 
the final denial were all followed by subsequent readjudications 
of the claims via supplemental statements of the case (SSOCs).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The claimant 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

With regard to the Veteran's PTSD claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
January 2009 and April 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's disability since he was last examined.  The 
Veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which records 
are in the file), and there are no records suggesting an increase 
in disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The 2009 VA examination reports are thorough and supported 
by VA outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.  These examinations were adequate with respect to the 
PTSD claim because they interviewed the Veteran, recorded his 
subjective complaints, described objective findings, and provided 
the information needed to rate the service-connected psychiatric 
disability. 

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

Increased Rating (PTSD)

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to the 
criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission. The rating 
agency shall assign an evaluation based upon all the evidence of 
record that bears on occupational and social impairment, rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination. When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment. 
38 C.F.R. § 4.126. If there is a question as to which evaluation 
to apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When considering an increased rating, it is important to consider 
the history of the disability.  Staged ratings are appropriate in 
any increased-rating or initial rating claim in which distinct 
time periods with different ratable symptoms can be identified.  
Hart v. Mansfield, No., 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, as will be 
explained below, staged ratings are not appropriate because the 
severity of the Veteran's PTSD stayed consistent throughout the 
appellate time frame.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events) . . . . . . . . 
30

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships . . . . . . . . . 
. . . . . . . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships . . . . . 
. . . . . . . . . . . . . . . . . . . . . . 
. . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . . 
. . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to 
reflect the "psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness." See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the Veteran's VA outpatient treatment records have 
a noticeable gap in treatment where the Veteran concedes he did 
not seek therapy because he felt it was ineffective.  In 2009, 
however, there are sporadic VA outpatient treatment records 
indicating occasional treatment for PTSD, but no GAF scores are 
indicated.  The Veteran was also afforded two VA examinations 
during the appellate time frame dated January 2009 and April 2009 
where the examiners assigned the Veteran with a GAF score of 60 
and 65 respectively. 

The DSM-IV provides for a GAF rating of 51-60 for moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).  The DSM-IV provides for a GAF rating of 61-70 for some 
mild symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.

After a careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the Veteran's 
demonstrated PTSD symptomatology warrants a continuation of the 
currently assigned 30 percent rating.

Again, the VA outpatient treatment records are largely silent as 
to any treatment for PTSD.  The Veteran sporadically seeks 
therapy for his PTSD, but one treatment note dated November 2009 
indicates the Veteran lives far away from the nearest VA facility 
and, therefore, renews his medication over the phone.  The 
Veteran further informed a VA psychiatrist he did not feel the 
medication or therapy was helping.  

The Veteran was afforded a VA examination in January 2009.  At 
that time, his wife accompanied him to the examination and 
answered most of the questions.  The examiner noted the Veteran 
to be unkempt and uncooperative.  Based on the examination, 
however, the psychiatrist noted complaints of recurrent and 
intrusive memories, markedly diminished interest in participating 
in activities, feeling estranged from others, sleep disturbances, 
irritability, difficulty concentrating and an exaggerated startle 
response.  The Veteran at that time indicated the symptoms were 
weekly and sometimes daily, but of mild severity.  The Veteran's 
wife further indicated the Veteran began having panic attacks a 
couple of years ago, but they only occur every few months.  The 
examiner further noted the Veteran suffers from depression, 
unrelated to his PTSD, but rather related to his leg amputation 
in 2002.  The Veteran, at that time, also retired from his job as 
a teacher.  With regard to familial relationships, the Veteran's 
wife indicated they had an amicable relationship, but the Veteran 
does not communicate often with her and their physical 
relationship is non-existent.  Similarly, the Veteran has an 
amicable relationship with his children, but feels detached from 
them.  His wife further indicated the Veteran used to love 
fishing, but does not do so anymore and that his days primarily 
consist of sleeping and eating.  

The January 2009 examiner objectively observed the Veteran as 
having an irritable mood, unkempt and uncooperative with the 
process.  The examiner, however, did not see any impairment of 
thought or communication.  The Veteran denied suicidal ideation, 
homicidal ideation, and attention, memory and judgment were 
perceived as within normal limits.  The examiner ultimately 
concluded the Veteran had very mild PTSD assigning the Veteran 
with a GAF score of 60 attributable to his PTSD.  In contrast, 
the examiner also found the Veteran to suffer from adjustment 
disorder and depressed mood related to his medical condition and 
amputation of the leg, and not related to his PTSD.  When 
considering the symptomatology of these conditions, the examiner 
noted the Veteran's symptomatology would warrant a GAF score of 
55.  

The Veteran was afforded an additional examination in April 2009.  
The examiner's findings were virtually identical to the January 
2009 findings.  One difference, however, is the Veteran perceived 
his familial relationships as bad, feeling he cannot "connect" 
with his wife or children.  He indicated he attends church, but 
otherwise does not leave the house and has no friends outside of 
acquaintances.  On objective testing, the examiner, similar to 
the January 2009 examiner, found the Veteran to have a mildly 
elevated score of PTSD.  The April 2009 examiner assigned the 
Veteran a GAF score of 65 for mild symptoms associated with PTSD, 
but noted that when other psychiatric disabilities are 
considered, his GAF score would be 55.  These other psychiatric 
disabilities, however, are not attributable to his PTSD or his 
military service.

This claim is complicated in that since the amputation of the 
Veteran's left lower leg, the Veteran has developed additional 
psychiatric disabilities, but they have never been attributed to 
his PTSD or his military service.  As explained above, the 
Veteran's residuals of the amputation of his left leg have not 
been found attributable to his military service.  Accordingly, 
the Board may only consider the severity of symptomatology 
associated with the Veteran's service-connected PTSD in 
ascertaining the appropriate rating for his disability.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 30 percent disability rating.  
See 38 C.F.R. § 4.7.  

The Veteran's PTSD symptoms mainly include difficulties 
controlling anger, irritability, intrusive memories, anxiety, 
sleep disturbances, and social aversion.  Although he feels 
detached from people, he still has some amicable relationship 
with his wife and children.  He attends church on a regular basis 
and has acquaintances.  The Veteran is retired, but prior to his 
retirement he managed to maintain lengthy employment as a 
teacher.  In January 2009, the Veteran's wife reported the 
Veteran suffered from panic attacks, but these were indicated as 
infrequent, occurring only every few months.  Both examiners also 
indicated the Veteran did not show any impairment of thought 
process and exhibited normal attention, memory and judgment.  The 
Veteran was also found to be able to perform daily living 
functions himself.  Both examiners also noted the Veteran did not 
have suicidal ideation, homicidal ideation or suffer from 
delusions or hallucinations.

The GAF scores and description of symptoms is consistent and more 
nearly fits the "mild to moderate" impairment level, to include 
manifestations such as anger, irritability, sleep disturbance, 
depression and social aversion.  This is exactly the criteria for 
a 30 percent rating.

In contrast, the Veteran does not have the symptoms ordinarily 
associated with a greater or "moderate to severe" social and 
occupational impairment, such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; impaired 
judgment; impaired abstract thinking; and panic attacks occurring 
on a weekly basis.  Again, the Veteran indicated feeling detached 
from his family and merely having acquaintances.  Both the 
Veteran and his wife indicated he rarely leaves the house.  Even 
so, the Veteran has some amicable relationship with his wife and 
children and is able to attend church on a regular basis.  He 
does clearly have deficiencies in social and occupational 
functioning, but that is contemplated in ratings lower than 50 to 
100 percent.  More importantly, he does not have total social and 
occupational impairment. 

Specifically, his thought processes and speech are coherent, 
logical and intact.  He denied any current suicidal ideation, 
delusions or hallucinations.  The Board concludes, even resolving 
any reasonable doubt in the Veteran's favor, his overall level of 
disability more nearly approximates that consistent with the 
current 30 percent rating.  

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected PTSD 
is inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's PTSD with the established 
criteria found in the rating schedule for PTSD shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.  With regard to psychiatric 
disabilities specifically, such as PTSD, the rating criteria 
already considers a wide range of social and industrial 
indicators and psychiatric symptomatology.  This is discussed in 
more detail above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his PTSD.  Indeed, it does not appear from 
the record that he has been hospitalized at all for his PTSD.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities.  The 
Veteran worked until 2002 (when his leg was amputated) as a 
teacher for many years.  His retirement was not related to his 
PTSD and there is nothing in the record which suggests that the 
Veteran's PTSD itself markedly impacted his ability to perform 
his job.  Again, the Veteran explained feeling detached from 
people, including his family, and merely having acquaintances, 
but the Veteran's 30 percent rating already takes into account 
some amount of occupational impairment.  There is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to an increased rating greater than 30 percent for 
posttraumatic stress disorder is denied. 


REMAND

The Veteran claims he developed hypertension as a result of in-
service stressors related to combat and, more specifically, his 
service-connected PTSD.  The Veteran further claims his 
hypertension, contended as secondary to his PTSD, is responsible 
for the decline of his health, an aneurism and the amputation of 
his left leg.

In March 2010, in support of his service connection claims, the 
Veteran submitted private treatment records from his physician 
Dr. Centafont, indicating recent treatment in December 2008 for, 
among other things, shortness of breath and atrial fibrillation, 
with a noted history of CAD and hypertension.  

The evidence was received by the Board after certification of his 
appeal and, therefore, the RO did not consider the new evidence.  
In May 2010, the Veteran specifically indicated he wanted his 
claim remanded back to the RO for AOJ review.  

The additional evidence relates to the Veteran's hypertension 
claim.  The Veteran's claims of entitlement to service connection 
for an aneurism and amputation of the left leg, additionally, are 
inextricably intertwined with the hypertension claim because the 
Veteran claims the disorders are secondary to his hypertension.  
The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 Vet. 
App. 181 (1991).  

The RO should take this opportunity to ensure that the record is 
complete by obtaining recent VA outpatient treatment records from 
November 2009 to the present and by obtaining any and all 
identified private treatment records, to include Dr. Centafont.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to provide a new release 
form authorizing VA to request his 
treatment records from any and all private 
physicians treating him for his conditions 
on appeal, to include Dr. Centafont, that 
are not currently of record.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2.	Obtain the Veteran's medical records for 
treatment of his claimed disabilities from 
the VA Medical Center in Pensacola, 
Florida from November 2009 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.	After the above is complete, and after 
complete development and adjudication of 
any and all inextricably intertwined 
issues is complete, readjudicate the 
Veteran's claims.  If the claims remains 
denied, provide the appellant a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


